37 F.3d 1493NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Roger L. CRAWFORD, Plaintiff Appellant,v.WEST VIRGINIA DEPARTMENT OF HUMAN SERVICES;  Joice Mann,Hinton Agent;  Barbara Gunnoe, Princeton Agent;  ConradHilton Foundation;  Women's Resource Center, Glen White,West Virginia;  Carlotta Smith;  Project Reachh;  Loaves andFishes;  Jane Duffield;  Marie Madaringa;  Peggie Rossi;SBR, Incorporated, Parkersburg, West Virginia;  Becky Jones,of the Hinton Seven-Eleven Store;  City of Hinton, WestVirginia;  John Mann, Patrolman;  Mrs. Crowder, Principal ofHinton High School;  County of Summers, amongst others inconcern therewith, Defendants Appellees.
No. 93-2065.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 5, 1994Decided Oct. 6, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley.  Charles H. Haden II, Chief District Judge.  (CA-92-406-5)
Roger L. Crawford, Appellant Pro Se.
Stephen Mark Fowler, Cleek, Pullin, Knopf & Fowler, Charleston, WV;  Paul C. Camilletti, Camilletti, Sacco & Puzzuti, Wheeling, WV;  William Edward Hamb, Hamb, Poffenbarger & Bailey, Charleston, WV, for Appellees.
S.D. W.Va.
AFFIRMED.
Before WIDENER, MURNAGHAN, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record, the magistrate judge's report, the objections to the report, and the district court's opinion discloses that this appeal is without merit.  As the magistrate judge stated, the action is frivolous.  Accordingly, we affirm.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that the district court adopted the magistrate judge's report and recommendation notwithstanding the lack of timely objections.  Even considering the objections as timely, the appeal has no merit